DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/29/2022, has been entered. Claim 1 is amended, no claims are cancelled, and no claims are added. Accordingly, claim 1 remains pending and considered in this Office Action.
Applicant’s amendment to claim 1 is supported by the as-filed disclosure at least at Page 5 lines 4-18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Niebylski et al. (U.S. 3,843,353).
Regarding claim 1, Niebylski et al. (hereinafter Niebylski) teaches the preparation of metal foams of aluminum (Title) where molten metal and a viscosity increasing agent (Col. 2 lines 11-13), that is steam (Col. 2 line 16; which is water vapor; see also Col. 4 lines 6-13 “…All of these are in the gaseous state at the temperatures of the molten metals employed. However, the physical state of the viscosity-increasing agent is not critical. Thus,… water may be employed as liquid water, ice, or steam…”), are mixed together along with non-stoichiometric metal hydrides (Col. 3 lines 43-45 and Col. 5 lines 60-70 in part “…of the known foaming agents, it is preferred to use metal hydrides…”). In the interest of the clarity of the record, the introduction of the steam to the molten metal would necessarily accomplish the claimed feature requiring “dissolving hydrogen…” such that the amount of solid-soluted hydrogen in the metal is saturated absent evidence to the contrary in view of the substantial similarity of the means by which the water vapor of Applicant and steam of Niebylski are accomplished (see Page 5 lines 4-18 of Applicant’s specification).
Niebylski specifically articulates the process at Col. 6 lines 43-68 which includes heating an alloy to melting, adding the viscosity increasing agent (step 3), adding the hydride foaming agent (step 5), and then conducting the foaming in a mold (step 6). 
While the example of Niebylski describes the addition of the metal hydride (meeting claimed thickener) after the combination of the molten metal and the viscosity increasing agent (the latter being the steam as explained at Col. 2 line 16 and Col. 4 lines 6-13 above), Niebylski explains that “Any known manner of mixing which provides efficient mixing of materials in liquids can be used”. Furthermore, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Therefore, it would be obvious to combine the molten metal and metal hydride before blowing or otherwise introducing the steam as all of these features are known and Niebylski acknowledges that any known manner of mixing can be used. There is no evidence of record that establishes that the order is critical.
Niebylski is silent to the metal foam being solidified under a reduced-pressure atmosphere; however, Niebylski teaches at Col. 6 lines 19-21 that “[i]t is preferred to carry out the foaming process at ambient pressure although greater or lesser pressures may be used if desired.” Niebylski continues on at lines 22-24 that “In many instances, no special benefit is gained from sub-atmospheric pressures and such pressures are deleterious since they can encourage evolution of gas outside the confines of the mass to be foamed” but then at Col. 7 lines 29-31 writes “Conversely, when using subatmospheric pressures comparatively lower temperatures and/or shorter heating periods are used” followed by Col 8 lines 30-56 where Niebylski considers the dimensions and conditions of the mold and particularly notes “[i]f substantial conformance of the foamed product to the size and shape of the reaction vessel is critical, then means should be taken to uniformly distribute the foaming mass into the mold… means should be taken to add the mass in a way to best fill the mold. For example, the mold can be agitated to get the mass into the mold corners”.
MPEP 2143.01.II. explains that where the teachings of the prior art conflict, the Examiner must weigh the suggestive power of each reference. In the instant case, we are only concerned with one reference (Niebylski) but said reference does provide conflicting teachings:
On one hand, Niebylski acknowledges that ‘greater or lesser pressures may be used if desired’, subatmospheric pressures permit comparatively lower temperatures and/or shorter heating periods to be used, and considers the uniform distribution of the foaming mass in the mold and a means to achieve it (i.e. agitating). 
On the other hand, Niebylski uses ambient pressure and characterizes the sub-atmospheric pressures as deleterious for the reason that [the subatmospheric pressures] can encourage evolution of gas outside the confines of the mass to be foamed.
Weighing the suggestive power of these teachings and considering what the person of ordinary skill in the art would understand before the effective filing date of the claimed invention, the Examiner believes that it would be prima facie obvious to use sub-atmospheric pressures during solidification of the metal foam within the mold so as to achieve the metal foam by lower temperatures and/or shorter heating periods while achieving uniform distribution and desired shape of the metal foam within the mold. 
Therefore, it would be obvious to solidify the metal foam of Niebylski within the mold having subatmospheric pressures.
Response to Arguments
The perceived deficiencies of Knott in meeting the limitations of the amended claims are believed to be overcome by Niebylski as now relied upon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fiedler (U.S. 2,895,819) directed to a method for preparing a catalytic metal foam and use thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738